Citation Nr: 0003037	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  99-05 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that continued a 50 percent evaluation 
for the veteran's service-connected PTSD.  A May 1999 RO 
decision granted an increased evaluation to 70 percent for 
PTSD from October 23, 1995.

In communications from the veteran's representative, received 
at the Board in November 1999 and January 2000, it is 
indicated that a notice of disagreement, with the effective 
date assigned for the 70 percent evaluation for the veteran's 
PTSD, has been filed at the RO.  A copy of the filed notice 
of disagreement was not included with the communications nor 
does the record before the Board contain a notice of 
disagreement filed at the RO with respect to the effective 
date assigned for the 70 percent for the veteran's PTSD.  
Therefore, on the basis of the current record the Board does 
not have jurisdiction of the issue of entitlement to an 
earlier effective date for the assignment of a 70 percent 
evaluation for PTSD and this matter is referred to the RO for 
its consideration.

In the communication received from the veteran's 
representative in January 2000, it was indicated that a claim 
for total disability based on individual unemployability had 
been filed in December 1999.  With consideration of the 
decision herein it would appear that this claim is moot.  
VAOPGCPREC 6-99 (June 7, 1999).


FINDINGS OF FACT

1.  The claim of entitlement to an increased rating for PTSD 
is plausible and all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's PTSD is manifested by nightmares, 
flashbacks, social isolation, suicidal ideation, lack of 
concentration, and depression of such a degree as to result 
in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The claim for an increased rating for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple VA examinations.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

38 C.F.R. Part 4, Diagnostic Code 9411 of the Rating 
Schedule, provides that occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent evaluation.  Occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideations; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.  Total occupational and social impairment due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent evaluation.

The report of an August 1998 VA psychological evaluation 
reflects that the veteran reported that he had only worked 
two days since March.  He reported nightmares and flashbacks 
on a daily basis with intermittent insomnia.  He had a 
depressed mood and was socially withdrawn.  He was 
occasionally forgetful.  He denied suicidal thoughts or 
homicidal ideations.  He was very anxious.  He neglected his 
personal hygiene.  The diagnosis included PTSD and major 
depression and the Global Assessment of Functioning (GAF) was 
approximately 30.  It was felt by the examiner if the veteran 
would comply with medication his GAF would considerably 
improve.

The report of an April 1999 VA psychological evaluation 
reflects that the veteran continued to have nightmares and 
flashbacks.  He reported suicidal ideation.  His 
concentration was impaired.  He also had anxiety and 
depression.  The assessment was PTSD with dysthymic disorder 
and major depression.  Psychological testing indicated that 
PTSD was present and extremely severe.  His social and 
industrial adaptability were severely impaired and his 
ability to establish and maintain effective or favorable 
relationships was so severely impaired that he could no 
longer work.  It was noted that the dysthymia began at 
approximately the same time as the PTSD and stemmed from the 
PTSD, with the major depressive disorder stemming from the 
PTSD and dysthymia.  The diagnosis included PTSD, dysthymic 
disorder, and major depression with the GAF being 45 during 
the prior year and 40 at the time of the examination.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed., (DSM-IV), indicates that a GAF score of 21 to 30 
reflects that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas, e.g., no job, home, or friends.  GAF of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas such as work, e.g., 
unable to work.  A GAF of 41 to 50 reflects serious symptoms 
or any serious impairment in social, occupational, or school 
functioning, such as no friends or unable to keep a job.  
With consideration of the symptoms reported by the veteran, 
including daily nightmares and flashbacks, social isolation, 
suicidal ideation, depression, anxiety, and lack of 
concentration, as well as the assigned GAF scores, the Board 
concludes that the evidence supports a finding that the 
veteran's PTSD has resulted in total occupational and social 
impairment.  Accordingly, a 100 percent evaluation for PTSD 
is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.30, Diagnostic Code 9411.


ORDER

An increased rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

